UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RALPH COMPAGNONE,                                              :
                                                               :
                         Plaintiff,                            :   18-CV-6227 (ALC) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
MJ LICENSING CO., et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff brings this action against Defendants for violations of the Fair Labor Standards

Act and New York State Labor Law related to his employment by Defendants from 2012 – 2018.

(ECF 1). The Court assumes familiarity with the facts as recounted in the Honorable Andrew L.

Carter’s Opinion and Order on Defendants’ motion to dismiss. (ECF 25 at 1-3). Before the Court

is Defendants’ renewed motion to compel Plaintiff’s production of his tax returns for the years

2012-2018. (ECF 41). The Court previously denied production of the tax returns, instead

ordering Plaintiff to produce his 1099s and W-2s for the relevant period. (ECF 39). For the

reasons below, the Court GRANTS Defendant’s motion.

I.       Discussion

         “In order for a court to compel discovery of income tax returns, a two-pronged test

must be met; first, the court must find that the returns are relevant to the subject matter of the

action; and second, that there is a compelling need for the returns because the information

contained therein is not otherwise readily obtainable.” Rosas v. Alice’s Tea Cup, LLC, 127

F.Supp.3d 4, 11 (S.D.N.Y. 2015) (internal citations and quotations omitted).
       First, the Court finds the tax returns to be relevant. Plaintiff’s agreement with

Defendants required him to “provide his full time and best efforts to [Defendants]” and he

claims he put aside a previous business in order to do so. (ECF 1 ¶ 20-21). He further claims he

worked, at times, in excess of seventy-five hours per week, was never paid any wages, and to

the extent any income was derived from his employment by Defendants, it amounted to less

than $1,000. (Id. ¶ 22, 27, 29). Defendants maintain that Plaintiff was not an employee and that

he continuously operated his own business during the relevant time period. Plaintiff does not

dispute the relevance of his sources of income during the time period at issue. Accordingly, the

Court finds that the tax returns are relevant to determine Plaintiff’s sources of income.

       Second, Plaintiff has not demonstrated that there are reliable alternative sources for

this information. See, e.g., State Farm Mut. Auto. Ins. Co. v. Fayda, No. 14-cv-9792 (WHP) (JCF),

2015 WL 7871037, at *5 (S.D.N.Y. Dec. 3, 2015). The Court previously denied Defendant’s

motion to compel tax returns, instead directing the production of Plaintiff’s W-2s and 1099s as

a less intrusive means to obtain Plaintiff’s income information. (ECF 39). Defendants report that

those documents have not been produced. (ECF 41). Plaintiff does not dispute this.

       During an email exchange between counsel for the parties, in response to the Court’s

order, Plaintiff’s counsel stated that “Ralph Compagnone has no w-2’s [sic] or 1099-misc forms

reflecting income to him personally for the years 2012-2018.” (Id. at 8). When defense counsel

asked for clarification, Plaintiff’s counsel stated “[m]y client has no earned income during the

relevant time period.” (Id. at 7). When Defense counsel responded that he knew, for example,

Plaintiff was paid sales commissions by MHW, a distribution arm of Defendant, Plaintiff’s

counsel replied, “it is my understanding that the monies paid to Plaintiff by MHW were below
the threshold for the issuance of a 1099.” (Id. at 11).

       Again, Plaintiff does not dispute that the documents were not provided, and now states

that he “understood the request to be . . . for income earned outside of the Defendants or

issues in this lawsuit.” (ECF 42). This was not the Court’s order. In his letter response to the

renewed motion, defense counsel then proceeded to outline the income earned by Plaintiff for

each of the years from 2012 to 2018. (Id.) Three of those years are for amounts that are above

the threshold for the issuance of 1099s, which is not consistent with Plaintiff’s prior email

representation, and thus, at a minimum, those documents should have been produced.

       Plaintiff further argues that the information being sought can still be readily obtained

during Plaintiff’s deposition. (ECF 42). If the tax returns show other sources of income,

however, Defendants should be permitted to question Plaintiff on these sources, and would

therefore require their production before a deposition. Thus, the Court finds that there is a

compelling need for the tax returns, and that the foregoing events indicate that they are the

most reliable source of Plaintiff’s income information for the relevant time period.

II.    Conclusion

       The Court GRANTS Defendant’s request for Plaintiff’s tax returns for the period of 2012

to 2018. To the extent that Plaintiff does not have possession, custody, or control of the

returns, he must provide Defendants with signed authorizations so they may seek them from

the IRS. Any concerns that exist regarding the private nature of the information contained in

the tax returns can be addressed by making the tax returns subject to a protective order. If
Parties cannot agree on a protective order, the standard form on the SDNY website will govern.

       Parties must submit their next joint status letter by January 14, 2020.



       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: December 12, 2019                                Ona T. Wang
       New York, New York                               United States Magistrate Judge
